J-S31040-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                     Appellee              :
                                           :
                     v.                    :
                                           :
ZACHARY ALLEN SZEKERES,                    :
                                           :
                      Appellant            :    No. 2187 MDA 2015

             Appeal from the Judgment of Sentence May 14, 2015,
                in the Court of Common Pleas of Perry County,
             Criminal Division, at No(s): CP-50-CR-0000065-2015

BEFORE:      SHOGAN, OTT, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY STRASSBURGER, J.:                        FILED MAY 17, 2016

      Zachary Allen Szekeres (Appellant) appeals from the judgment of

sentence of one to five years of imprisonment imposed following his entry of

a guilty plea to one count of accidents involving death or personal injury.

We affirm.

      Appellant presents one issue on appeal to this Court, wherein he

challenges the discretionary aspects of his sentence.

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right.            An appellant
      challenging the discretionary aspects of his sentence must
      invoke this Court’s jurisdiction by satisfying a four-part test:

             We conduct a four-part analysis to determine: (1)
             whether appellant has filed a timely notice of appeal,
             see Pa.R.A.P. 902 and 903; (2) whether the issue
             was properly preserved at sentencing or in a motion
             to reconsider and modify sentence, see Pa.R.Crim.P.
             720; (3) whether appellant’s brief has a fatal defect,
             Pa.R.A.P. 2119(f); and (4) whether there is a

*Retired Senior Judge assigned to the Superior Court.
J-S31040-16


            substantial question that the sentence appealed from
            is not appropriate under the Sentencing Code, 42
            Pa.C.S.[] § 9781(b).

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (some

citations omitted).

      Our review reveals that Appellant’s brief does not contain the requisite

Rule 2119(f) statement, and the Commonwealth has objected to its absence.

Thus, Appellant’s claim is waived. See Commonwealth v. Montgomery,

861 A.2d 304, 308 (Pa. Super. 2004) (“Where an appellant fails to comply

with Pa.R.A.P. 2119(f) and the Commonwealth objects, the issue is waived

for purposes of review.”). Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/17/2016




                                    -2-